Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 6/03/2021.
Claims 1-20 are pending for this examination.
Claims 1-2, 5, 15, and 19 were amended.

Amendment to Specifications
The amendments to the specification received on 6/03/2021 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods utilizing multiple processors with at least a main processor and a coprocessor or sub-processor with data caches for each processor and an interface / bridge / bus connecting the processor with coprocessor and systems and methods for merging instructions from multiple entries into a single entry of a buffer / cache line, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method including a processor and a coprocessor with a data cache configured to store cache lines of data where one or more coprocessor instructions are stored in the data cache where the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tremblay et al. (US 2002/0184460) teaches a system for combining memory transactions in a buffer by checking if the memory transactions are in the same cache line.
Fernsler et al. (US 10,037,211) teaches a system wherein a processor comprises multiple slices, i.e. portions comprising the same or similar hardware structures, where pending instructions can be merged into a singular cache line instruction.
Matas et al. (US 2016/0179677) teaches a system for taking memory accesses that may cross cache line boundaries and to modify instructions to create a second instruction for the accesses that cross the boundary then combining the first instruction and second instruction into a singular instruction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183